WALKER, P. J.
What is called the bill of exceptions sets out the evidence offered on the hearing of appellee’s application for bail, and the ruling of the examining magistrate allowing hail and prescribing the amount thereof, but does not show that any exception Avas reserved by the prosecution to that or any other ruling made. The question of the petitioner’s right to be admitted to bail Avas one of laAV arising on the evidence adduced. As a question of law so arising does not “distinctly appear on the record,” within the meaning of the statute, it must, to he presented for revieAV on appeal, “be reserved by bill of exceptions.” — Code, § 6243. Such reservation is made by excepting to the ruling or decision Avhen rendered. — Ex parte Knight, 61 Ala. 482; Hurd v. City of Troy, 170 Ala. 113, 54 South. 495; 3 Ency. of Pleading and Practice, 412. A question arising on the evidence being one the reservation of Avhich for the consideration of a revising court is appropriate to be sIioavu by a bill of exceptions, and the bill of exceptions in this case not shoAving such reservation of the question, it is not presented for review by the mere setting put of the evidence and of the ruling of the court on it. This being true, and the record proper disclosing no error, the order or judgment appealed from must be affirmed.
Affirmed.